Citation Nr: 1419574	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-29 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and secondary to service-connected diabetes. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran appeared at a Travel Board hearing with the undersigned in January 2014.  A transcript of that hearing is unavailable due to technical difficulties associated with the audio recording system.  In a March 2014 letter, the Board advised the Veteran that a transcript was unavailable and offered him the opportunity to participate in a new hearing.  The Veteran responded in April 2014 by indicating that he did not wish to appear at the hearing and requested that his case be considered on the evidence of record.  

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's hypertension is not causally or etiologically related to his period of active service; the Veteran's symptoms of hypertension were not chronic in service, did not manifest to a compensable degree within one year of separation, and have not been continuous since service separation.  The evidence also does not show that the Veteran's hypertension was caused or aggravated by service-connected diabetes mellitus. 


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran's primary contention is that his hypertension is related to his service-connected diabetes mellitus.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, such as hypertension, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. § 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Also relevant to this claim, certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6). This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

In this regard, the Board notes that whenever the VA Secretary determines that a positive association exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he must publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).

In August 2012, based on Update 2010 from the NAS and prior reports, the VA Secretary found that the credible evidence against an association between herbicide exposure and hypertension outweighed the credible evidence for such an association.  Consequently, the Secretary determined that a positive association did not exist between hypertension and exposure to Agent Orange.  See 77 Fed. Reg. 47924, 47927 (August 10, 2012).  Therefore, while a presumption of service connection based on the Veteran's exposure to Agent Orange cannot be granted in this case, the Veteran may still establish service on the theories discussed above.  See Combee, 34 F.3d at 1043.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Turning to the evidence of record, service treatment records are absent for any complaints, treatment or diagnosis for hypertension, to include treatment for high blood pressure or any other heart conditions.  Indeed, the Veteran specifically denied any high or low blood pressure at his entrance examination.  Moreover, the Veteran's heart and vascular system were not found to be abnormal at separation.  The May 1971 separation examination also documented a blood pressure reading of 122/80.  Such a reading is below the threshold for hypertension for VA compensation purposes.  See 38 C.F.R. §4.104.    

However, while undergoing a coronary revascularization at the University of Wisconsin Hospital, the Veteran was diagnosed with hypertension in August 2008, more than thirty years after separation from service.  There is no earlier evidence of record containing a diagnosis of hypertension.  Indeed, the Veteran himself indicated on his December 2008 VA Form 21-526 that his hypertension began in June 2008.  A review of VA treatment records also show the Veteran was formally diagnosed with hypertension in August 2008, and he was provided Lisinopril.  Such a prolonged period without medical complaint after service can be considered, among other factors, in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board also notes that the August 2008 record contains a diagnosis of diabetes mellitus.  

VA treatment records from July 2008 to October 2011 reflect continued treatment for hypertension.  The Board notes, however, for VA compensation purposes, the Veteran's blood pressure readings did not reflect diastolic blood pressure predominantly 90 mm or greater.  See 38 C.F.R. §4.104.  For example, the record reflects a July 2008 reading of 103/69, a September 2008 reading of 109/61, a November 2008 reading of 128/72.  Moreover, a March 2009 record noted the Veteran's symptoms were controlled.   

The evidence of record also contains a June 2011 VA examination in which the examiner opined that the Veteran's hypertension is not secondary or aggravated by the diabetes mellitus because both conditions were diagnosed at the same time, and the "microalbumin/creat. Ratio" was normal.  Although the examiner did not have access to the claims file, he based his conclusion on a thorough review of the Veteran's reported history as well as a physical examination.  The examiner provided a conclusion with a supportive rationale, and the June 2011 VA medical opinion is therefore probative.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Consequently, the evidence does not show the Veteran had hypertension during service of that it manifested to a degree of 10 percent or more within a year following separation from service.  To the contrary, the Veteran's in-service blood pressure readings did not reflect hypertension for VA compensation purposes, and there were no other complaints of hypertension or vascular disease until almost forty years after separation from service.  The Veteran himself has not contended otherwise.  Moreover, as described, hypertension is not one of the diseases presumed to be associated with herbicide exposure.  Finally, the evidence does not show that the Veteran's hypertension was caused or aggravated by his diabetes mellitus.  

The Board acknowledges the Veteran's opinion that his hypertension is a result of his diabetes mellitus.  Indeed, the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, identifying a nexus to a persistent disability involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
As such, the Board finds that a preponderance of the evidence is against the claim for service connection for hypertension, to include as due to herbicide exposure and secondary to service-connected diabetes, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a February 2009 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's service treatment records, private treatment records, VA treatment records from multiple facilities, and a VA examination.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiner considered the Veteran's reported and documented history in rendering conclusions.  Moreover, the Veteran has not challenged the examination's adequacy or thoroughness, or the competency of the examiner.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure and secondary to service-connected diabetes, is denied. 



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


